        Case: 3:07-cr-00118-bbc Document #: 58 Filed: 06/02/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                          ORDER
                               Plaintiff,
       v.
                                                                       07-cr-118-bbc
WAYNE RUOHO,

                               Defendant.


       Wayne Ruoho, through counsel, has filed a motion for compassionate release under the

FIRST STEP Act. Section 603(b) of the Act amends 18 U.S.C. § 3582(c)(1)(A) to permit an

inmate to move the sentencing court for compassionate release, provided that the inmate has

fully exhausted all administrative rights to appeal the failure of the Bureau of Prisons to make

a such motion, or if 30 days has lapsed from the receipt of such a request by the warden,

whichever is earlier.

       Defendant Ruoho contends that due to the risk of Covid-19 infection, his medical

condition provides extraordinary or compelling reasons to grant release. The court recognizes

that all such requests are urgent and the concerned parties will work expeditiously to resolve

them. The court requires additional information to determine whether defendant Ruoho has

exhausted his administrative remedies and if there are extraordinary or compelling reasons to

grant release.

       Accordingly, defendant Ruoho is ordered to provide to the court and the U.S. Probation

Office the following information:

                 1) Verification that inmate has exhausted all administrative rights
                 to appeal or is in the process of such appeal. (The Bureau of
                 Prisons’ website has contact information and an email address for
                 the executive assistant at each facility.)
        Case: 3:07-cr-00118-bbc Document #: 58 Filed: 06/02/20 Page 2 of 2



              2) Medical records documenting the inmate’s medical condition
              and required level of care;

              3) A proposed release plan, including the address of the residence;
              family contact information; mode of transportation from prison
              to the proposed residence; and medical care needed, the provider
              of care in the community, and the source of funding, should the
              inmate be released. (The court will consider whether treatment in
              the community will match care in the Bureau of Prisons,
              considering that community medical facilities may be providing
              only emergency care during the Covid-19 pandemic.)

       The inmate and counsel are responsible for providing this information to the court. The

U.S. Probation Office may assist counsel with obtaining information and documentation from

the Bureau of Prisons. And the court, if requested, will issue an order to the warden of the

inmate’s facility to facilitate process. But the ultimate responsibility for providing this

information belongs to the inmate petitioning for release.

       Upon receipt of the required information, the U.S. Probation Office is ordered to

complete a pre-release investigation and submit a letter of findings to the court, the parties,

and to the Bureau of Prisons.

       Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Defendant Ruoho’s reply, if any, is due the

following day. The court will schedule a prompt hearing (by telephone or videoconference) if

necessary.

       Entered June 1, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
